Title: Thomas Hutchinson to ——, August 1768
From: Hutchinson, Thomas
To: 


Sir,
Boston, August 1768.
It is very necessary other information should be had in England of the present state of the commissioners of the customs than what common fame will bring to you or what you will receive from most of the letters which go from hence, people in general being prejudiced by many false reports and misrepresentations concerning them. Seven eighths of the people of the country suppose the board itself to be unconstitutional and cannot be undeceived and brought to believe that a board has existed in England all this century, and that the board established here has no new powers given to it. Our incendiaries know it but they industriously and very wickedly publish the contrary. As much pains has been taken to prejudice the country against the persons of the commissioners and their characters have been misrepresented and cruelly treated especially since their confinement at the castle where they are not so likely to hear what is said of them and are not so able to confute it.
It is not pretended they need not to have withdrawn, that Mr. Williams had stood his ground without any injury although the mob beset his house, &c. There never was that spirit raised against the under officers as against the commissioners, I mean four of them. They had a public affront offered them by the town of Boston who refused to give the use of their hall for a public dinner unless it was stipulated that the commissioners should not be invited. An affront of the same nature at the motion of Mr. Hancock was offered by a company of cadets. Soon after a vessel of Mr. Hancock’s being seized the officers were mobb’d and the commissioners were informed they were threatned. I own I was in pain for them. I do not believe if the mob had seized them, there was any authority able and willing to have rescued them. After they had withdrawn the town signified to the governor by a message that it was expected or desired they should not return. It was then the general voice that it would not be safe for them to return. After all this the sons of liberty say they deserted or abdicated.
The other officers of the customs in general either did not leave the town or soon returned to it. Some of them seem to be discontented with the commissioners. Great pains have been taken to increase the discontent. Their office by these means is rendered extremely burdensome. Every thing they do is found fault with, and yet no particular illegality or even irregularity mentioned. There is too much hauteur some of their officers say in the treatment they receive. They say they treat their officers as the commissioners treat their officers in England and require no greater deference. After all it is not the persons but the office of the commissioners which has raised this spirit, and the distinction made between the commissioners is because it has been given out that four of them were in favor of the new establishment and the fifth was not. If Mr. Hallowell arrived safe he can inform you many circumstances relative to this distinction which I very willingly excuse myself from mentioning.
I know of no burden brought upon the fair trader by the new establishment. The illicit trader finds the risque greater than it used to be, especially in the port where the board is constantly held. Another circumstance which increases the prejudice is this; the new duties happened to take place just about the time the commissioners arrived. People have absurdly connected the duties and board of commissioners, and suppose we should have had no additional duties if there had been no board to have the charge of collecting them. With all the aid you can give to the officers of the crown they will have enough to do to maintain the authority of government and to carry the laws into execution. If they are discountenanced, neglected or fail of support from you, they must submit to every thing the present opposers of government think fit to require of them.
There is no office under greater discouragements than that of the commissioners. Some of my friends recommended me to the ministry. I think myself very happy that I am not one. Indeed it would have been incompatible with my post as chief justice, and I must have declined it, and I should do it although no greater salary had been affixed to the chief justices place than the small pittance allowed by the province.
From my acquaintance with the commissioners I have conceived a personal esteem for them, but my chief inducement to make this representation to you is in regard to the public interest which I am sure will suffer if the opposition carry their point against them. I am with very great esteem, Sir, your most obedient humble servant, 
Tho. Hutchinson.

August 10. Yesterday at a meeting of the merchants it was agreed by all present to give no more orders for goods from England, nor receive any on commission until the late acts are repealed. And it is said all except sixteen in the town have subscribed an engagement of that tenor. I hope the subscription will be printed that I may transmit it to you.

